 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Louis Printing Pressmen and Assistants Union No. 6, Inc.,affiliated with International Printing Pressmen & AssistantsUnion of North America,AFL-CIOandNordmann PrintingCompanyandSt. Louis Typographical Union No. 8, affiliatedwith International Typographical Union,AFL-CIO.Case No.14-CD-172.March 12, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by the Nord-mann Printing Company, herein called the Company, alleging thatSt.Louis Printing Pressmen and Assistants Union No. 6, affiliatedwith International Printing Pressmen and Assistants Union ofNorth America, AFL-CIO, herein called Pressmen, had violatedSection 8 (b) (4) (D) of the Act.Pursuant to notice,a hearingwas held before Hearing Officer Frank E. Wallermann, on Au-gust 24, 25, and 26, 1964.The Company, the Pressmen, St. LouisTypographicalUnion No. 8, affiliated with International Typo-graphical Union, AFL-CIO, herein called Local 8, ITU, and St.Louis Stereotypers' Union, AFL-CIO, herein called Stereotypers,appeared at the hearing and were afforded full opportunity to beheard, to examine andcross-examinewitnesses,and to adduceevidence bearing upon the issues.The rulings of the HearingOfficer made at the hearing are free from prejudicialerror and arehereby affirmed.Thereafter, all parties filed briefs before theNational Labor Relations Board.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].Upon the entire record in this case, the Board makes the follow-ing findings :1.The business of the CompanyThe parties stipulated that the Company, a Missouri corporation,has its sole office and printing facilities at St. Louis, Missouri, andis engaged in the business of commercial and newspaper printingand that it annually purchases goods valued in excess of $50,000,which are shipped to it from points outside the State of Missouri.We find that the Company is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and that it willeffectuate the purposes of the Act to assert jurisdiction herein.2.The labororganizationsinvolvedThe parties stipulated, and we find, that the Pressmen, Local 8,ITU, and the Stereotypers, and their affiliated Locals herein, are151 NLRB No. 71. ST. LOUIS PTG.PRESSMEN& ASSIST. LOCAL6, INC., ETC.629labor organizationswithin themeaning of Section 2(5) of theAct.3.The disputeA. The work in dispute; background factsThe disputed work which gave rise to this proceeding concernsall preparatory work related to offset platemaking, including cameraoperation, darkroom work, stripping, opaquing, and plate burning,which is performed in connection with the Company's offset print-ing of newspapers.Seventy percent of the Employer's income isderived from the printing of 6 weekly community newspapershaving a total circulation of approximately 340,000, 20 or morenewspaper type publications, 7 school papers, and a number ofhouse organs and organizational journals. It is only this portionof the Company's operation that is affected by the newly installedoffset process.Prior to the change which gave rise to this dispute, the newspaperswere printed by a letterpress process.Under this process, com-posing room employees, represented by Local 8, ITU, performedthe necessary typesetting, made up the page forms, pulled proofs,made corrections, and then locked the type in a chase or metal frame,tomaintain the type in a rigid, upright position.Employeesrepresented by the Stereotypers would then roll the locked pageof type into a mat or matrix which served as a mold on to whichhot lead was poured to form the finished curved plate.Afterremoving any imperfections, the stereotypers delivered the platesto the letterpress operators, represented by the Pressmen, who lockedthem on a rotary newspaper letterpress for final printing.Under the instant assignment, employees represented by Local8, ITU, continue to markup the copy, set the type, pull proofs, andmake up the pages using the same skills, up to that point, which areemployed in preparing page forms for stereotypers under the letter-press process.Instead of delivering locked forms of raised type tothe stereotypers, however, a final reproduction proof is made onclay-coated paper which is photographed.The resulting negative,after correction of any defects by opaquing, is placed in contactwith a thin, sensitized metal sheet.The negative is "burned" in aspecial machine; i.e., the negative image is transferred to the metalby a 2-minute exposure under are lights.The metal plate contain-ing the photographed print is then prepared for locking to an offsetpress and delivered to the press operators.The time required formaking such an "offset plate" is about half the time required formaking a "stereotype plate."'All of the work involved in the prepa-ration of the offset plate is currently performed by members ofLocal 8, ITU, under an assignment from the Company. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the'summer of 1963, in order to meet competition, the Companyhad examined the economic feasibility of a changeover from letter-press to offset printing methods.Late in August or early in Sep-tember the decision was made to make the change. In reaching thisdecision the Company considered, among other things, its dailyproduction schedules, relative costs, including the comparative costsof operating the new process with employees represented by thePressmen, by Local 8, ITU, and by the Stereotypers, and the mosteconomicalmanpower utilization in light of the differing shiftsworked by these groups.In December 1963, the Company placed its order for a Goss Ur-banite rotary offset press, and, in accordance with its contracts withthe three Unions, thereupon notified each of this fact.Thereafter,in the early part of 1964, the Company met with representatives ofeachUnion to discuss the changeover.At these meetings eachUnion requested that the offset preparatory work be assigned toemployees which it represented and offered to train employees ofthe Company in offset processes.On June 4, 1964, by letter to each of the three Unions, the Com-pany notified them that it had assigned the operation of the offsetpress to employees represented by the Pressmen, and the operationof the camera, platemaking, and other offset preparatory work toemployees represented by Local 8, ITU.All stereotype equipmentwas sold.Two full-time and three part-time stereotypers werethereafter dismissed.There was no loss of jobs among the 7 to 10pressmen or the 38 employees represented by Local 8, ITU.1Thefirst offset production job was run on or about June 10, 1964.On June 11, 1964, William F. Nordmann, the Company's presidentwas notified that employees represented by the Pressmen had helda chapel meeting that day at the plant, which meeting had beenattended by John J. Ilewski, president of the Pressmen's Local 6,and by John H. Myers of the International Pressmen's Union.Nordmann was informed by an employee who had attended themeeting that the employees were advised that there was to be aPressmen's Union meeting the next night to consider, among otherthings, a strike vote in protest against the instant work assignment.The following day, in a letter to Nordmann acknowledging thenotice of June 4, Ilewski demanded that the Company comply withthe jurisdictional requirements of its contract with the Pressmenby assigning the offset preparatory work to employees representedby Pressmen's Local 6.Further, he said, "If you persist in a work1The record demonstrates that the Company also weighed the potential job losses ofeach group prior to making the work assignment herein. The Company contends thatany other assignment would have incurred a larger total reduction of personnel. ST. LOUIS PTG. PRESSMEN & ASSIST. LOCAL 6, INC., ETC. 631assignment contrary to the terms thereof, your act will be willfulrather than as the result of any misunderstanding on your partof the terms of your contract with Local 6 in respect of offsetpreparatory jurisdiction."Later the same day, union membersmet and voted to authorize a protest strike.The Company re-sponded to this demand on June 15, 1964, by filing charges againstthe Pressmen as heretofore noted.Meanwhile, the disputed workhas been performed by employees represented by Local 8, ITU,with the apparent acquiescense of the Pressmen and the Stereo-typers although the Pressmen's strike authorization is not shownto have been withdrawn.B. Contentions of the partiesThe Company and Local 8, ITU, are satisfied with the workassignment and contend that it should be upheld.The Pressmencontends that the assignment of the disputed work was contraryto the terms of its contract with the Company.The Stereotypersargues that its contract with the Company gives it the right toclaim any new work which would supplement the work of stereo-typers upon that Union's establishing the competency of its membersthrough a union training program. It contends that the disputedwork is functionally a substitute for stereotype platemaking.C. Applicability of the statuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8 (b) (4) (D) of the Act.The RegionalDirector was satisfied upon the basis of such investigation thattherewas reasonable cause to believe that a violation had beencommitted and directed that a hearing be held in accordance withSection 10(k) of the Act.The Pressmen's insistence that theassignment violated the provision of its contract with the Companyand the latter's refusal to accede to its demands to assign the dis-puted work to it occasioned its threat to strike and the strikeauthorization vote.Accordingly, on the basis of the entire record, we find that thereis reasonable cause to believe that a violation of Section 8(b) (4) (D)of the Act has occurred and that the dispute is properly before theBoard for determination.D. Merits of the disputeSection 10 (k) of the Act requires that the Board make an affirma-tive award of disputed work after giving due consideration to thevarious relevant factors.As the Board has stated, its determination 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDin, a jurisdictional dispute case is an act of judgment based uponcommon sense and experience and a balancing of such factors 2In this case, the relevant factors are as follows :1.Collective-bargaining agreementsIt is clear that the Pressmen's current contract with the Companycovers the work here in dispute.Except with respect to the burn-ing of offset plates, the same is true of the contract with Local 8,ITU.The Stereotypers' agreement, however, does not specificallymention offset printing operations or offset platemaking.It isconfined to it requirement that the Company shall notify the Stereo-typers of any decision to order or install "any new plate-makingmachinery or equipment which would supplant or supplement thework now being done by members of this Union." The purposeof such notification is to enable the Stereotypers to claim jurisdictionover such new process or the operation of any such new machinery sThe Pressmen's contract was executed by the Union on January 17,1964, and by President Nordmann on behalf of the Company onJanuary 31, 1964. In addition to covering the operation of allprinting presses, the jurisdictional clause covers "all work in con-nectionwith offset platemaking, including camera operation, alldark room work, stripping, layout,, opaquing and plate making."The same language is found in the Pressmen's 1961-63 contract,which, by informal agreement or understanding between the Press-men and the Company, governed their relations in the interimbetween the expiration of that contract and the signing of thecurrent 1963-65 agreement.The Company's first contract cover-ing most of the offset preparatory work (arguably including thedisputed work) was signed with Local 8, ITU in 1956, a full yearbefore any such work was included in its contract with the Press-men.The Company's current contract with Local 8, ITU, wasexecuted by both parties on September 30, 1963. It does not spellout in detail, as prior agreements did, the scope of jurisdictionalcoverage.4Rather, it is described in all inclusive terms as follows :Jurisdiction of the Union begins with the markup of copyand continues until the material is ready for the printing2 N.L R B. v. Radio&Television Broadcast Engineers Union,Local 1212, etc (Colum-bia Broadcasting System),364 U.S.573;International Association of Machinists, LodgeNo 1743 (J. A Jones Construction Company),135 NLRB 1402, 14113 Prior agreements with the Stereotypers did not specifically mention offset prepara-tory work*Jurisdiction in prior contracts was defined in terms of composing room job classifica-tions, including,among others, hand compositors,typesetting machine operators,makeupmen, bank men,proofpress operators,"and employees engaged in proofing, waxing andpaste-makeup with reproduction proofs[required for offset plate making]processing theproduct of photo-typesetting machines,including development and waxing;paste-makeupof all type . .and imposition of the paste-makeup serving as the completed copy forthe camera used in the plate-making process..11 ST. LOUIS PTG. PRESSMEN & ASSIST. LOCAL 6, INC., ETC. 633press (but excluding the making of stereotypes and the burn-ing of the offset plates), and the appropriate collective-bargain-ing unit consists of all employees performing any such work.Clearly, this language covers all composing room operations, exceptplate burning, in connection with either letterpress or offset print-ing processes.According to the negotiator of the contract onbehalf of the Company, it was a "short form" expression of jurisdic-tional coverage in the Company's prior contracts with Local 8, ITU,and was intended to continue the original coverage relating tooffset preparatory work.Considering the integrated nature of the offset platemakingprocess, the contractual assignment of most of it to ITU well priorto the contractual assignment of any of it to the Pressmen, and theintent of the parties with respect to the coverage of the jurisdictionalclause in the current Local 8, ITU contract, we do not regard theexpressed exclusion of offset plate burning from the jurisdictionalclause of that contract as necessarily requiring that the employeesrepresented by Local 8, ITU, be deprived of the right to performthis final step in the production of an offset plate, which is, ofcourse, the end product of all composing room operations. It wouldbe unrealistic, under all the circumstances, to separate this portionof the disputed work from the entire integrated operation.Nor hasLocal 8, ITU, declined to perform this portion of the disputedwork.From an analysis of the Company's contracts with the Pressmenand with Local 8, ITU, it is apparent that they are in conflict withregard to the assignment of the work in question, except as notedabove.Under these circumstances, as we have pointed out in simi-lar situations, neither contract is persuasive; and neither can consti-tute the controlling basis for an award of the disputed work,,'although we have noted that such work was first covered in theagreements between the Company and Local 8, ITU. The stereo-typers' contract as noted above, does not specifically apply to thework in question.2.Efficiency of operationIn the case before us, the Company employs 38 men representedby Local 8, ITU, in its composing room.Most, if not all of them,are thoroughly experienced in preparing copy for the press orpresses.They work as an integrated composing room unit in twoshifts, 5 days a week from 7 a.m. to 11 p.m. Ten employees arerepresented by the Pressmen.They work one shift per day, eitherday or night, depending upon production schedules.The volume of5Warehousemen's Union Local6, etc.(Puget Sound Tug d Barge Company, et al.),144 NLRB 1489. 1493. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDlarge press work varies greatly.Two employees in the Pressmen'sunit work on smaller presses in the "job department" on a steadysingle shift per day, 5 days per week.Under these circumstances by assigning the disputed work toemployees represented by Local 8, ITU, the Company has man-power constantly available for offset preparatory work and plate-making daily from 7 a.m. until 11 p.m. This would not be the casewere the work assigned to the Pressmen.6 Further, when such workis not required, the typographers currently assigned to perform off-set work, can, unlike the pressmen, perform their regular composingroom duties in the area immediately adjacent to the darkroom andplatemaking machinery.Therefore, by assigning the work to com-posing room employees represented by Local 8, ITU, the Companyavoids the separate supervision of the different aspects of the entireoperation preceding the use of the presses.This would appear to be the most effective economic utilization ofmanpower, and it was said by the Company to have been the majoreconomic reason for assigning the disputed work to employees rep-resented by Local 8, ITU.Other economic reasons justifying suchassignment are also present in the instant case.For example, themanning requirements of the Pressmen's contract can force the shut-down of a press if the minimum number of operating pressmenrequired is not available to man it.Assignment of the disputedwork to employees in this group, therefore, would mean that apressman called to prepare an offset plate or plates (or to burn aplate) could reduce the required number of press operators belowthe number required by the contract, thereby causing the press tobe shut down. The alternative of increasing the size of the grouprepresented by the Pressmen would result in new employees stand-ing idle for substantial periods of time when no offset work wasrequired.3.Area practiceThe record is inconclusive with respect to the assignment of offsetwork in other printing plants in the St. Louis area. In 10 plantsitwas shown that employees represented by the Pressmen performedsome or all offset preparatory work and, of course, manned varioustypes of offset presses.None of the plants, however, printed news-papers.At the only two plants, other than the Company's, whichprint weekly or community newspapers, employees represented byLocal 5 of the Amalgamated Lithographers, not an interested partyherein, performed all offset preparatory work.Under these circum-6 The Company no longer employs any stereotypers. ST. LOUIS PTG. PRESSMEN & ASSIST. LOCAL 6, INC., ETC. 635stances,we cannot say that area practice preponderantly supportsthe claim of any of the competing Unions with respect to the dis-puted work.4.Prior shop practiceIn 1957, or shortly thereafter, the Company installed a smallmultilith press which is considered an offset piece of equipment. Itis used in the Company's job, or commercial, department with threeother presses printing from raised type.Two employees repre-sented by the Pressmen operate the commercial department presses.At the time the multilith press was installed, the Company's con-tract with the Pressmen also covered all offset operations, but themultilith press was the only equipment then in use which was relatedto offset printing.Its printing area is 11 by 17 inches. It is usedprimarily for printing letterheads, brochures, folders, and othersmall jobs.The fact that two employees represented by the Press-men are qualified to operate a single multilith press is by no meanspersuasive in determining the assignment of the vastly larger andmore complicated offset preparatory work involved in the Com-pany's newspaper printing operations.5.Comparative work skillsMore than half of the Company's employees represented byLocal 8, ITU, have attended regular camera and darkroom instruc-tion courses at the Union's local training center.Many have hadadditional training at other plants during their spare time.Noneof the Company's press operators, with the exception of the press-room foreman, and none of the stereotypers, has received com-parable training.Employees represented by Local 8, ITU, therefore, appear to bebetter qualified by virtue of training to perform offset preparatorywork, including camera work and platemaking.6.Other considerationsOther factors usually considered by the Board in cases involvingjurisdiction provide no assistance in determining the instant dispute.None of the Unions involved in this case has been certified.Thereis little similarity between prior work and the disputed work pri-marily because of the more elaborate camera, darkroom, and plate-making operations.The traditional jurisdictions of the three Unionsprovide no sure guide in resolving their respective claims to thework here in dispute.Based upon the entire record and after full consideration of allrelevant factors involved, including the integrated nature of thedisputed work, the most economical and efficient operation of the 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant and utilization of manpower, as well as the superior skills ofthe Company's employees represented by Local 8, ITU, we shalldetermine the dispute before us by awarding all offset preparatorywork, including offset camera operation and all of the steps andprocesses involved in offset platemaking, to those employees repre-sented by Local 8, ITU, but not to the Union or its members. Thisdetermination is limited to the particular controversy giving riseto this dispute.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and upon the entirerecord in this proceeding, the Board makes the following Determi-nation of Dispute, pursuant to Section 10(k) of the Act:1.Printers employed by the Nordmann Printing Company, whoare represented by the St. Louis Typographical Union No. 8, affili-ated with International Typographical Union, AFL-CIO, are en-titled to perform all offset preparatory work, other than in connec-tion with the multilith press, including offset camera operation andall of the steps and processes involved in offset platemaking, at theCompany's plant in St. Louis, Missouri.2.St.Louis Printing Pressmen and Assistants Union No. 6, Inc.,affiliated with International Printing Pressmen & Assistants Unionof North America, AFL-CIO, is not entitled to force or require theNordmann Printing Company, its successors or assigns, to assignany of the above work to employees represented by such Union.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, St. Louis Printing Pressmen and Assistants UnionNo. 6, Inc., affiliated with International Printing Pressmen & Assist-ants Union of North America, AFL-CIO, shall notify the RegionalDirector for Region 14, in writing, whether it will or will notrefrain from forcing or requiring the Nordmann Printing Company,its successors or assigns, by means proscribed by Section 8(b) (4)(D) of the Act, to assign the above-described work to employeesof such Company represented by such Union.Ely & WalkerandAmalgamated Clothing Workers of America,AFL-CIO.Cases Nos. 26-CA-1688 and 26-RC-.2075.March 12,1965DECISION AND ORDEROn August 4, 1964, Trial Examiner Thomas N. Kessel issued hisDecision and Report on Challenges and Objections in the above-entitled proceeding, finding that the Respondent had engaged incertain unfair labor practices alleged in the complaint in Case No.151 NLRB No. 72.